Title: From James Madison to Francis Corbin, 21 May 1821
From: Madison, James
To: Corbin, Francis


                
                    Dr Sir,
                    May 21, 1821.
                
                On the receipt of yours of the 18th, post-marked 14th, I dropped a few lines to the President, as you wished, reminding him of the views of your young friend, and the grounds on which his hopes rested. I just see that the office had been otherwise filled.
                
                On looking over the papers and letters which I had preserved through a long course of public life, during a memorable period, I found so much matter relating to current events, and transactions which, in many particulars, may not so fully, if [at] all, be found elsewhere, that I have thought it incumbent on me to digest the most material parts, at least, into a form that may not be without future use. The task is a very tedious one. I thank you for the kind offer of your memory in case of any reference to occurrences within the range of your participations. I do not, however, foresee, at present, that I shall have occasion to avail myself of it. If you have preserved a copy of the Journals of the General Assembly for 1785, you will oblige me by a loan of it.
                We have had, as you were informed, a severe visitation of a fever of the typhus character. The cases amounted to between 40 and 50; and the deaths to about one-fourth of the cases. We hope the disease has left us, or, at least, is doing so. The last cases have been so mild as to make their real character doubtful. A remarkable circumstance in this endemic is, that it seems to have preferred situations the most elevated and healthy. It attacked, I understand, the family living on the summit of Peter’s mountain, the Chimborazo of our Lilliputian Andes.
                Your favor of March 3d came duly to hand. I hope you are freed from the gouty guest in your stomach. Come, and let the excursion and a bottle of the old Bachelor aid in driving or keeping him out. It may dispose us, at the same time, to cast an eye at the reverse of the medal which has presented you with such a group of gloomy features in our national affairs.
            